Welch, J.,
dissented as follows: I do.not concur in the Erst proposition of the syllabus. I think it is, in a form, calculated to mislead as to the law in such cases. I think the “power” of the wife, under the will, should be stated .and held to be a power to manage, sell, and dispose of the property for her life support and for the benefit of the estate, and not, as therein stated, a “power to manage, sell, and dispose of the property in any manner that, in her judgment, will best promote her own welfare and benefit the estate.”